Exhibit 10.1 Grant No.: _ 7 _ MAKO SURGICAL CORP. 2 RESTRICTED STOCK AGREEMENT MAKO Surgical Corp., a Delaware corporation (the Company), effective as of the Grant Date below, grants shares of its common stock, $.001 par value, (the Stock) to the Grantee named below, subject to the vesting conditions set forth in the attachment. Additional terms and conditions of the grant are set forth in this cover sheet, in the attachment and in the Companys 2008 Omnibus Incentive Plan (the Plan). Grant Date: April 13, 2010 Name of Grantee: Maurice R. Ferré Grantee's Employee Identification Number: Number of Shares of Stock Covered by Grant:75,000 Purchase Price per Share of Stock: $0.00 By signing this cover sheet, you agree to all of the terms and conditions described in the attached Agreement and in the Plan, a copy of which is also attached. You acknowledge that you have carefully reviewed the Plan, and agree that the Plan will control in the event any provision of this Agreement should appear to be inconsistent. Grantee: /s/ Maurice R. Ferré (Signature) Company: /s/ Fritz L. LaPorte (Signature) Title: Senior Vice President of Finance and Administration, CFO and Treasurer Attachment This is not a stock certificate or a negotiable instrument . MAKO SURGICAL CORP. 2 RESTRICTED STOCK AGREEMENT Restricted Stock/ Nontransferability This grant is an award of Stock in the number of shares set forth on the cover sheet, at the purchase price set forth on the cover sheet, and subject to the vesting conditions described below (
